





TENTH AMENDMENT OF
FIRST AMENDED AND RESTATED CONSTRUCTION LOAN AGREEMENT




THIS TENTH AMENDMENT OF FIRST AMENDED AND RESTATED CONSTRUCTION LOAN AGREEMENT
(“Amendment”) is made as of the 28th day of February, 2017 between FIRST
NATIONAL BANK OF OMAHA, a national banking association ("Lender") and CARDINAL
ETHANOL, LLC, an Indiana limited liability company (“Borrower”). This Amendment
amends that certain First Amended and Restated Construction Loan Agreement dated
June 10, 2013 between Lender and Borrower (as amended, the "Loan Agreement”).


WHEREAS, pursuant to the Loan Agreement and the other Loan Documents, Lender
extended the Loans described in the Loan Agreement to Borrower;


WHEREAS, pursuant to that certain First Amendment of First Amended and Restated
Construction Loan Agreement dated October 8, 2013, the date on which the
Declining Revolving Credit Loan began to revolve was amended from April 8, 2014
to October 8, 2013, the Maximum Availability of the Declining Revolving Credit
Loan was modified and the Loan Agreement was otherwise modified as provided for
therein;


WHEREAS, pursuant to that certain Second Amendment of First Amended and Restated
Construction Loan Agreement dated February 27, 2014, the Maximum Availability of
the Declining Revolving Credit Loan was fixed at $5,000,000, the Reduction Dates
applicable to the Declining Revolving Credit Loan were deleted, the Fixed Charge
Coverage Ratio covenant was deleted, the distribution covenant was deleted, the
Termination Date of the Revolving Credit Loan was extended to February 28, 2015
and the Loan Agreement was otherwise amended as provided for therein; and


WHEREAS, pursuant to that certain Third Amendment of First Amended and Restated
Construction Loan Agreement dated February 28, 2015, the Termination Date of the
Revolving Credit Loan was extended to March 31, 2015;


WHEREAS, pursuant to that certain Fourth Amendment of First Amended and Restated
Construction Loan Agreement dated March 31, 2015, the Termination Date of the
Revolving Credit Loan was extended to February 28, 2016 and the interest rate
and Non-Use Fee applicable to the Revolving Credit Loan were modified;


WHEREAS, pursuant to that certain Fifth Amendment of First Amended and Restated
Construction Loan Agreement dated July 23, 2015 (the “Fifth Amendment”), the
maximum principal amount of the Declining Revolving Credit Loan was increased to
finance the Improvements and permit Construction Advances up to May 31, 2016 to
fund such Improvements, the Termination Date of the Declining Revolving Credit
Loan was extended to February 28, 2021, the interest rate applicable to the
Declining Revolving Credit Loan was modified, the Fixed Charge Coverage Ratio
was modified, the Capital Expenditures covenant was modified and the Loan
Agreement was otherwise amended as provided for therein;






21S995803.3



--------------------------------------------------------------------------------





WHEREAS, pursuant to that certain Sixth Amendment of First Amended and Restated
Construction Loan Agreement dated February 28, 2016, the Termination Date of the
Revolving Credit Loan was extended to February 28, 2017;


WHEREAS, pursuant to that certain Seventh Amendment of First Amended and
Restated Construction Loan Agreement dated May 6, 2016, the Completion Date was
extended to July 31, 2016, the definition of Permitted Liens was modified and
the Loan Agreement was otherwise amended as provided for therein;


WHEREAS, pursuant to that certain Eighth Amendment of First Amended and Restated
Construction Loan Agreement dated July 31, 2016, the Construction Advances were
converted to amortizing term debt, the maximum principal amount of the Declining
Revolving Credit Loan was reduced to $5,000,000 and the Loan Agreement was
otherwise amended as provided for therein;


WHEREAS, pursuant to that certain Ninth Amendment of First Amended and Restated
Construction Loan Agreement dated September 1, 2016, the repayment terms of the
Term Loan were modified as provided for therein;


WHEREAS, Borrower desires to construct a soybean receiving and train loading
facility on the Project (the “Soybean Facility”) and has requested that Lender
extend construction and permanent financing in the maximum principal amount of
$10,000,000 to Borrower to finance the Soybean Facility;


WHEREAS, Borrower and Lender desire to modify the Loan Agreement as provided for
in this Amendment to provide for a construction loan in the maximum principal
amount of $10,000,000 to finance the construction of the Soybean Facility,
converting to a term loan in the maximum principal amount of such construction
loan on the date it converts to such term loan; and


WHEREAS, in addition to the extension of the construction and term loan
described above, Borrower and Lender desire to amend the Loan Agreement to
extend the Termination Date of the Revolving Credit Loan from February 28, 2017
to February 28, 2018, modify the Fixed Charge Coverage Ratio and add a Debt
Service Coverage Ratio, to modify the capital expenditures covenant and
otherwise amend the Loan Agreement as provided for in this Amendment;


NOW, THEREFORE, in consideration of the amendments of the Loan Agreement set
forth below, the mutual covenants herein and other good and valuable
consideration, the sufficiency and receipt of which is hereby acknowledged, the
parties agree to amend the Loan Agreement as follows:




















2


21S995803.3



--------------------------------------------------------------------------------





1.    Capitalized terms used in this Amendment which are defined in the Loan
Agreement shall have the meanings given to them in the Loan Agreement, as such
definitions may be amended by this Amendment.


2.    The fourth Recital to the Loan Agreement is hereby deleted in its entirety
and the following is inserted in lieu thereof:


WHEREAS, under the terms and conditions of this Agreement, Lender has approved
and is extending to Borrower (i) a revolving line of credit in the maximum
principal amount of $15,000,000 (the “Revolving Credit Loan”), (ii) a revolving
credit loan in the maximum principal amount of $5,000,000 (the “Declining
Revolving Credit Loan”), (iii) a Term Loan in the original principal amount of
$15,000,000 (the “Term Loan”) and (iv) a construction loan in the maximum
principal amount of $10,000,000 (the “Construction Loan”) converting to a term
loan in the principal amount of the Construction Loan outstanding on the date of
conversion (the “Soybean Facility Term Loan”).


3.    Exhibit A of the Loan Agreement referencing the Commitments is hereby
deleted in its entirety and the Exhibit A attached to this Amendment is inserted
in lieu thereof.


4.    The defined term “Termination Date” in Section 1.01 of the Loan Agreement
is hereby amended by deleting the reference to February 28, 2017 as the
Termination Date of the Revolving Credit Loan and inserting in lieu thereof
February 28, 2018.


5.    Section 2.01(a) of the Loan Agreement is hereby amended by inserting new
subsection (v) thereto as follows:


(v)    Construction Loan. During the Soybean Facility Construction Period,
Lender agrees, subject to the terms and conditions of this Agreement, to make
Soybean Facility Construction Advances to the Borrower to be used to pay or
reimburse Borrower for Soybean Facility Improvements from time to time in
accordance with the Soybean Facility Construction Advance procedures provided
for in this Agreement and the Soybean Facility Disbursing Agreement to and
including October 31, 2017 up to a maximum principal amount at any time
outstanding equal to the Construction Loan Commitment; provided, however, that
Lender shall not be obligated to make such a Soybean Facility Construction
Advance if: (1) the aggregate amount of all Soybean Facility Construction
Advances then outstanding exceeds, or would exceed if the requested Soybean
Facility Construction Advance were to be made, the Construction Loan Commitment,
(2) the then applicable conditions to the making of such Soybean Facility
Construction Advance have not been satisfied or waived, or (3) any Default or
Event of Default exists or would result from the making of such Soybean Facility
Construction Advance.














3


21S995803.3



--------------------------------------------------------------------------------







The Construction Loan is not revolving and the Borrower may not borrow, repay
and re-borrow under the Construction Loan.


6.    The first sentence of Section 2.01(a)(iv) of the Loan Agreement is hereby
amended by inserting the following at the end thereof:


“and (5) Soybean Facility Construction Advances shall be used to fund or
reimburse Borrower for the construction of the Soybean Facility Improvements in
accordance with the Soybean Facility Budget approved by the Lender.


7.    Section 2.02 of the Loan Agreement is hereby amended by inserting new
subsection (iii) to the end of such Section 2.02:


(iii)    Construction Loan.


(a) Soybean Facility Construction Advances. Borrower will submit to Lender for
Lender’s approval, the Soybean Facility Plans, Soybean Facility Budget and the
Soybean Facility Construction Schedule. If the Borrower desires to reallocate
funds from one budget category to another or modify, amend or supplement the
Soybean Facility Budget, in either case in excess of $100,000.00 individually or
in excess of $500,000.00 when aggregated with all other reallocations or
modifications, then Borrower shall notify the Lender of such reallocation or
modification of the Soybean Facility Budget by submitting to the Lender for the
Lender’s approval a Budget Variance Report showing the details of such
reallocation, modification, amendment or supplement. The Lender may approve or
disapprove of such Budget Variance Report in the Lender’s discretion, but the
Lender’s approval shall not be unreasonably withheld. Notwithstanding the
foregoing, the Borrower agrees that all cost over runs on the Soybean Facility
Improvements shall be paid solely by the Borrower. Borrower will be entitled to
apply any previously achieved savings in any completed category of the Soybean
Facility Budget to pay for any such cost over runs. In addition, the Borrower
may from time to time request that the contingency fund line item in the Soybean
Facility Budget be reallocated to pay needed costs of the Soybean Facility
Improvements. Such requests shall be subject to the Lender’s written approval in
its reasonable discretion, which shall not be unreasonably withheld; however,
the Borrower will be entitled to advances from the contingency fund line item in
the Soybean Facility Budget so long as at all times there are sufficient funds
remaining from all sources identified in the sources and uses of funds in the
Soybean Facility Budget to complete the construction of the Soybean Facility
Improvements in the reasonable discretion of the Lender.


During the Soybean Facility Construction Period, Borrower may request a Soybean
Facility Construction Advance to be used to pay or






4


21S995803.3



--------------------------------------------------------------------------------





reimburse Borrower for the cost of Soybean Facility Improvements by submitting
to the Lender and Title Company a draw request set forth on AIA forms G702 and
G703 or in another form approved by the Lender and the Title Company (each, a
"Draw Request"). Each Draw Request shall be signed by a duly authorized officer
of Borrower, shall show the percentage of completion of construction of the
Soybean Facility Improvements and shall set forth by Soybean Facility Budget
category and in such detail as may be required by the Lender the amounts
expended and/or costs incurred for work done and materials incorporated into the
Soybean Facility Improvements in accordance with the Soybean Facility Budget and
Soybean Facility Construction Schedule. Each Draw Request will be reviewed by
the Construction Inspector and must be submitted to the Lender and Title Company
at least five (5) Business Days prior to the requested funding date of the
Soybean Facility Construction Advance, which must be a Business Day. Each Draw
Request will constitute a certification, representation and warranty that the
conditions precedent for Soybean Facility Construction Advances set forth in
this Agreement and the Soybean Facility Disbursing Agreement have been
satisfied. Soybean Facility Construction Advances shall not be made more
frequently than twice per month and are subject to the conditions precedent set
forth in this Agreement.


Each Draw Request shall be limited to amounts equal to (i) the total of costs
actually incurred and paid or owing by the Borrower to the date of such Draw
Request for work performed, services provided or materials and equipment
incorporated in the Soybean Facility Improvements as described in the Soybean
Facility Budget, plus (ii) the cost of materials and equipment not incorporated
in the Soybean Facility Improvements, but delivered to and suitably stored at
the Project site, plus (iii) prepayments for materials and equipment when
prepayment is required by the manufacturer or supplier or, with the Lender’s
prior written approval, when such prepayment results in a material financial
benefit to the Borrower; plus (iv) any other hard or soft costs which are
consistent with the Soybean Facility Budget approved by the Lender, as modified
or supplemented by any Budget Variance Report approved by the Lender, for which
a Soybean Facility Construction Advance is available under this Agreement and as
demonstrated in the Soybean Facility Budget; less, (v) prior disbursements for
such costs and from the Construction Loan or the Borrower’s own funds for such
costs.


Soybean Facility Construction Advances will be delivered to the Borrower under
the terms of the Disbursing Agreement, the terms and conditions of which are
hereby incorporated by reference. Unless otherwise authorized by the Lender,
each Soybean Facility Construction Advance shall be disbursed by wire transfer
from the Lender to the Title Company in an account established by the Title
Company for the sole








5


21S995803.3



--------------------------------------------------------------------------------





purpose of funding the cost of Soybean Facility Improvements. All Soybean
Facility Construction Advances will be considered and deemed received by the
Borrower upon receipt by the Title Company. The Borrower irrevocably assigns to
the Lender and grants to the Lender a security interest in, as additional
security for the performance of the Obligations, its interest in all funds held
by the Title Company pursuant to this Agreement and the Soybean Facility
Disbursing Agreement, whether or not disbursed, all funds deposited by the
Borrower with the Lender under this Agreement, all reserves, including deferred
payments, deposits, refunds, cost savings, and payments of any kind relating to
the construction of the Soybean Facility Improvements and, to the extent
assignable, all Permits obtained for the lawful construction of the Soybean
Facility Improvements.


8.    Section 2.03 of the Loan Agreement is hereby amended by inserting new
subsection (d) as follows:


(d)    The Construction Loan shall be evidenced by a promissory note payable to
Lender in the maximum amount of the Construction Loan Commitment (as amended,
renewed, restated, replaced, consolidated or otherwise modified from time to
time, the “Construction Note”).


9.    Section 2.04 of the Loan Agreement is hereby amended by inserting new
subsection (e) as follows:


(e)    Construction Loan.


(i)
Accrued and unpaid interest on the Construction Loan will be paid monthly, in
arrears, on the first (1st) day of each month until the Soybean Facility
Completion Date, when all accrued but unpaid interest on the Construction Loan
is due and payable in full;



(ii)
Subject to Soybean Facility Loan Conversion, the outstanding principal balance
the Construction Loan is due and payable in full on the Soybean Facility
Completion Date. On or before the Soybean Facility Completion Date and as
conditions precedent to Soybean Facility Loan Conversion, Borrower shall provide
the following to the Lender:



(1)
a certificate from a duly authorized officer of the Borrower certifying
Substantial Completion of the Soybean Facility Improvements, along with such
supporting evidence as the Lender may require;









6


21S995803.3



--------------------------------------------------------------------------------







(2)
copies of all Permits relating to the Soybean Facility Improvements;



(3)
Borrower has paid the Lender all of the Obligations which have accrued to such
date, and any other fees and expenses provided for in this Agreement which have
not been previously paid and are due under the terms of this Agreement;



(4)
Borrower has paid all accrued and outstanding interest on the outstanding
principal balance of the Construction Loan as of the Soybean Facility Loan
Conversion;



(5)
Borrower has submitted to the Lender and the Title Company final lien waivers
from each Contractor related to the Soybean Facility Improvements with invoices
which exceed $20,000.00; and



(6)
such other documents, instruments, and certificates as the Lender may reasonably
request.



Upon the Lender’s determination that each of the foregoing is in form and
substance satisfactory to the Lender in its sole discretion or is waived by
Lender in writing, and provided no Default or Event of Default has occurred and
is continuing, the aggregate principal balance the Construction Loan then
outstanding will be converted into amortizing term debt (the “Soybean Facility
Term Loan”) by Lender and repaid in equal monthly principal installments
calculated on a seven (7) year amortization schedule (with such principal amount
and installment amount to be established by amendment to this Agreement
acceptable to Lender and evidenced by a term note (the “Soybean Facility Term
Note”) acceptable to Lender), commencing on the first day of the month following
the Soybean Facility Loan Conversion to February 28, 2023 (the “Soybean Facility
Term Loan Maturity Date”), the maturity date of the term note evidencing such
principal when such principal balance then outstanding, together with accrued
and unpaid interest, will be due and payable in full. During such amortizing
period, accrued interest will be paid in arrears, on the same dates that the
principal installments are due. Borrower may prepay in full or in part principal
on such amortizing term debt without penalty or premium, provided that partial
prepayments will be applied to the principal installments due in the inverse
order of their due dates. The date the outstanding principal balance of the
Construction Loan converts to amortizing term debt is called the “Soybean
Facility Loan Conversion”.




7


21S995803.3



--------------------------------------------------------------------------------





10.    The defined term "Applicable Margin" in Section 1.01 of the Loan
Agreement is hereby amended by inserting new subsections (e) and (f) at the end
thereof as follows:


“, (e) in the case of the Construction Loan, 2.9%, and (f) in the case of the
Soybean Facility Term Loan, 2.9%.


11.    The defined term "Loans" in Section 1.01 of the Loan Agreement is hereby
amended by inserting the following at the end thereof:


“, the Construction Loan and Soybean Facility Construction Advances thereunder
and, if extended, the Soybean Facility Term Loan.    


12.    The defined term "Notes" in Section 1.01 of the Loan Agreement is hereby
amended by inserting “, and the Construction Note, and if the Soybean Facility
Term Loan is extended, the Soybean Facility Term Note” after “Declining
Revolving Credit Note”.


13.    The defined term "Project" in Section 1.01 of the Loan Agreement is
hereby amended by inserting “, and the soybean receiving and train loading
facility to be constructed on the Real Estate with the proceeds of the
Construction Loan” after “ethanol plant constructed on the Real Estate”.


14.    The definition of the term “LIBOR Rate” in Section 1.01 of the Loan
Agreement is hereby deleted in its entirety and the following is inserted in
lieu thereof:


“LIBOR Rate” means the London Interbank Offered Rate for U.S. Dollar deposits
published in The Wall Street Journal as the Three (3) Month LIBOR Rate with
respect to the Construction Loan, Declining Revolving Credit Loan, Term Loan and
Soybean Facility Term Loan and as the One (1) Month LIBOR Rate with respect to
the Revolving Credit Loan. The LIBOR Rate will be adjusted and determined
without notice to the Borrower as set forth herein, as of the date of the
Revolving Credit Note, Term Note, Construction Note, Soybean Facility Term Note
and Declining Revolving Credit Note, and on the first (1st) day of every third
calendar month thereafter with respect to the Declining Revolving Credit Note,
Construction Note, Soybean Facility Term Note and Term Note and on the first day
of each calendar month thereafter with respect to the Revolving Credit Note
(each such date, an “Interest Rate Change Date”) to the Three (3) Month LIBOR
Rate with respect to the Declining Revolving Credit Note, Construction Note,
Soybean Facility Term Note and Term Note and to the One (1) Month LIBOR Rate
with respect to the Revolving Credit Note, which is published in The Wall Street
Journal as the reported rate for the date that is two London Banking Days prior
to each Interest Rate Change Date. The published LIBOR Rate will be rounded
upwards to the next higher one one hundredth (1/100th) of one percent (1%). If
the initial Advance under the Revolving Credit












8


21S995803.3



--------------------------------------------------------------------------------





Note or the initial funding of the Declining Revolving Credit Note, Construction
Note, Soybean Facility Term Note and Term Note occurs on any day other than the
first London Banking Day of a month, the initial LIBOR Rate to be in effect
until the beginning of the next succeeding month shall be that Three (3) Month
LIBOR Rate or One (1) Month LIBOR Rate, as applicable, in effect on the date
that is two London Banking Days prior to the first day of the month in which the
Revolving Credit Note, Term Note, Construction Note, Soybean Facility Term Note
and Declining Revolving Credit Note are dated. If for any reason the LIBOR Rate
published by The Wall Street Journal is no longer available and/or the Lender is
unable to determine the LIBOR Rate for any Interest Rate Change Date, the Lender
may, in its sole discretion, select an alternate source to determine the LIBOR
Rate and will provide notice to Borrower of the source selected. The LIBOR Rate
determined as set forth above shall be referred to herein as the “Index”. The
Index is not necessarily the lowest rate charged by Lender on its loans. If the
Index becomes unavailable during the term of the Loans, the Lender and Borrower
will agree upon a substitute index. Lender will tell Borrower the current Index
rate upon Borrower’s request. The interest rate change will not occur more often
than each month on the first (1st) day of each month with respect to the
Revolving Credit Loan and once every three months on the first (1st) day of the
applicable month with respect to the Declining Revolving Credit Loan,
Construction Loan, Soybean Facility Term Loan and Term Loan. Borrower
understands that Lender may make loans based on other rates as well. The Index
for the one month LIBOR Rate currently is .78% per annum and the Index for the
three month LIBOR Rate currently is 1.04% per annum. If at any time the Index is
less than zero, then it shall be deemed zero for purposes of calculating the
interest rate on the Loans.


15.    The definition of the term “Budget Variance Report” in Section 1.01 of
the Loan Agreement is hereby deleted in its entirety and the following is
inserted in lieu thereof:


"Budget Variance Report" means a report submitted by the Borrower to the Lender
requesting a reallocation of funds from one budget category in the Soybean
Facility Budget to another or a modification, amendment or supplement the
Soybean Facility Budget, in either case in excess of $100,000.00 individually or
$500,000 in the aggregate. Each Budget Variance Report shall include the details
of such reallocation, modification, amendment or supplement.




16.    The definition of the term “Construction Inspector” in Section 1.01 of
the Loan Agreement is hereby deleted in its entirety and the following is
inserted in lieu thereof:


"Construction Inspector" means a Person appointed or designated by the Lender
from time to time to inspect the progress of the construction of the














9


21S995803.3



--------------------------------------------------------------------------------





Soybean Facility Improvements and the conformity of the construction of the
Soybean Facility Improvements with the Soybean Facility Budget and the Soybean
Facility Construction Schedule, and to perform such other acts and duties for
such purposes or other reasonable purposes as the Lender may from time to time
deem appropriate or as may be required by the terms of this Agreement.




17.    The definition of the term “Contractor” in Section 1.01 of the Loan
Agreement is hereby deleted in its entirety and the following is inserted in
lieu thereof:


“Contractor” means each Person who has provided or will provide labor and/or
materials to the construction of the Soybean Facility Improvements, including
all Persons who have the right to file any Lien against the Project arising out
of the Soybean Facility Improvements.


18.    The definition of the term “Substantial Completion” in Section 1.01 of
the Loan Agreement is hereby deleted in its entirety and the following is
inserted in lieu thereof:


"Substantial Completion" means the occurrence of all of the following events
with respect to the Soybean Facility Improvements: (a) all Soybean Facility
Improvements are completed other than minor punch list items, are paid for in
full free of all mechanic’s, labor, materialmen’s and other similar Lien claims,
and the Lender has received a complete and total lien waiver from each
Contractor of the Soybean Facility Improvements whose charges exceed $20,000.00
for all labor, materials and services on the Soybean Facility Improvements or
Project; (b) said completion has been certified by the applicable Contractor,
Construction Inspector and the Borrower, and no material punch-list items remain
to be completed; (c) all applicable requirements, rules, orders and regulations
of any Governmental Authority, including zoning, land use, building and
environmental requirements, rules and regulations, and all private restrictions
and covenants, have been complied with or satisfied and that unconditional
certificates of occupancy (if required by a Governmental Authority) for all of
such Soybean Facility Improvements have been issued; (d) Borrower has obtained
all Permits, and entered into all agreements necessary or appropriate to operate
the Soybean Facility Improvements at maximum capacity; and (e) all insurance
required pursuant to the Loan Documents is in full force and effect.




19.    Section 2.07 of the Loan Agreement is hereby amended by inserting new
subsection (e) at the end thereof as follows:


(e)    Borrower may prepay in full or in part principal on the Soybean Facility
Term Loan without penalty or premium, provided that partial prepayments will be
applied to the principal installments due in the inverse order of their due
dates.








10


21S995803.3



--------------------------------------------------------------------------------









20.    Section 2.14 of the Loan Agreement is hereby deleted in its entirety and
the following is inserted in lieu thereof:


Section 2.14    Allocation of Collateral Proceeds. Lender and the Borrower
acknowledge and agree that the Collateral secures the Obligations on a
cross-collateralization basis. However, the Borrower and Lender agree that the
proceeds from any realization on the Mortgaged Property (other than inventory
and accounts receivable and the proceeds thereof) as defined in the Mortgage,
equipment and fixtures will be first applied to the Lender's costs and expenses
payable by Borrower pursuant to Section 7.05 and any other costs and expenses of
foreclosure or otherwise realizing on such Mortgaged Property, equipment and
fixtures, next to the Borrower’s obligations to Lender under the Construction
Loan, next to Borrower’s obligations under the Term Loan, next to Borrower’s
obligations under the Soybean Facility Term Loan, next to Borrower’s obligations
to Lender under the Declining Revolving Credit Loan, next to the Borrower’s
obligations to Lender under the Revolving Credit Loan and last to any other
Obligations which remain outstanding. Proceeds from any realization on such
Mortgaged Property, equipment and fixtures will only be applied to the Revolving
Credit Loan and such other Obligations if any proceeds remain after the full and
indefeasible payment of the Construction Loan, Term Loan, Soybean Facility Term
Loan and Declining Revolving Credit Loan. In addition, the Borrower and Lender
acknowledge and agree that the proceeds from any realization on Collateral
consisting of inventory, accounts receivable, Margin Account Equity and the
products and proceeds thereof will be applied first to the Lender's costs and
expenses payable by Borrower pursuant to Section 7.05 and any other costs and
expenses of foreclosure or otherwise realizing on such inventory, accounts
receivable and Margin Account Equity Collateral, next to the Borrower’s
obligations to Lender under the Revolving Credit Loan, next to the Borrower’s
obligations to Lender under the Declining Revolving Credit Loan, next to the
Borrower’s obligations to Lender under the Construction Loan, next to Borrower’s
obligations to Lender under the Term Loan, next to Borrower’s obligations to
Lender under the Soybean Facility Term Loan and last to any other Obligations
which remain outstanding. With respect to the proceeds of any other Collateral
not specified in this Section above, the proceeds of such Collateral will be
applied first to the Lender's costs and expenses payable by Borrower pursuant to
Section 7.05 and any other costs and expenses of foreclosure or otherwise
realizing on such Collateral and next to the Obligations in such order and
priority as is determined by Lender or required by applicable law.


21.    The Loan Agreement is hereby amended by inserting new Section 2.15 into
the Loan Agreement as follows:


2.15    Additional Soybean Facility Construction Advance Procedures.










11


21S995803.3



--------------------------------------------------------------------------------









(a)
Initial Soybean Facility Construction Advance. As a condition to Borrower
submitting the initial Draw Request and Lender’s obligation to make the initial
Soybean Facility Construction Advance, the Lender shall be furnished with the
following documents or instruments or satisfaction of the following conditions:



(i)
interim lien waivers or other evidence of payment acceptable to the Lender
and/or the Title Company from all Persons who have furnished labor, materials
and/or services to the construction of the Soybean Facility Improvements whose
invoices are in excesses of $20,000, covering work performed, materials and
equipment supplied and services rendered to the date of the initial Draw
Request;



(ii)
Borrower has obtained and been issued all Permits, including, but not limited
to, building permits, required for the construction of the Soybean Facility
Improvements;



(iii)
Borrower has submitted to Lender, and Lender has approved, the Soybean Facility
Budget, Soybean Facility Construction Schedule, and the Soybean Facility Plans;
and



(iv)
Borrower has submitted to the Lender a Draw Request in the form and with the
supporting detail required in this Agreement.



(b)
Requirements for All Soybean Facility Construction Advances. As a condition to
Borrower submitting any Draw Request and Lender’s obligation to make the
requested Soybean Facility Construction Advance, with each Draw Request the
Borrower shall furnish to the Lender the following documents or instruments or
shall satisfy the following conditions:



(i)
Borrower has submitted to the Lender a Draw Request in the form and with the
supporting detail required in this Agreement and signed by the Borrower;



(ii)
Borrower shall submit written Lien waivers from the applicable Contractor for
work done, materials furnished and/or services provided by them which were paid
for by the immediately preceding Draw Request





12


21S995803.3



--------------------------------------------------------------------------------





and whose invoices exceed $20,000, along with all supporting invoices;


(iii)
supporting invoices for the work done, materials furnished and/or services
provided to be paid with the requested Soybean Facility Construction Advance;



(iv)
if required by Lender or the Title Company, approval of the Draw Request by the
Construction Inspector;



(v)
the terms and conditions with respect to Soybean Facility Construction Advances
contained in the Soybean Facility Disbursing Agreement have been satisfied; and



(vi)
such other documents and matters as are reasonably required by the Lender.



The Lender may approve Soybean Facility Construction Advances for stored
materials or equipment required for construction of the Soybean Facility
Improvements, provided that such materials or equipment are securely stored,
properly inventoried and marked to indicate they are the property of the
Borrower, if stored offsite are stored in a bonded warehouse or facility where
the Person who has control of such facility bears the risk of loss until
delivery to the Project and comply with such other reasonable requirements as
may be imposed by the Lender.


22.    Section 3.01(w) of the Loan Agreement is hereby by inserting the
following at the end thereof:


To the best of the Borrower's knowledge, neither the construction of the Soybean
Facility Improvements nor the operation thereof violates or will upon completion
violate any building or other Permit or license necessary for the construction
and/or operation of the Soybean Facility Improvements or any condition,
easement, right-of-way, covenant or restriction affecting the Real Estate or any
portion thereof. All utilities and services necessary for the construction and
operation of the Soybean Facility Improvements are available to the Project or
will be brought to the Project in connection with the construction of the
Soybean Facility Improvements. The Real Estate is duly and validly zoned to
permit the construction and operation of the Soybean Facility Improvements. In
addition, Borrower has obtained all agreements, consents and approvals necessary
to construct and operate any railroad tracks, spurs or other improvements
constructed or installed as part of the Soybean Facility Improvements from all
railroads necessary to construct, access and operate on such tracks.












13


21S995803.3



--------------------------------------------------------------------------------







23.    Section 3.01 of the Loan Agreement is hereby further amended by inserting
new subsections (z) and (aa) at the end thereof:
    
(z)    The Soybean Facility Budget sets forth all expenses and costs incurred or
estimated to be incurred and reserves to be established and maintained in
connection with the construction and completion of the Soybean Facility
Improvements, including a sources and uses of funds. The Soybean Facility Budget
further identifies all costs and expenses of the Soybean Facility Improvements
which may be funded with the Construction Loan. To the best of the Borrower's
knowledge and belief, the Soybean Facility Budget is accurate and complete.


(aa)    All contracts relating to the construction of the Soybean Facility
Improvements are each in full force and effect and no material default
thereunder has occurred or will occur upon the giving of notice, the passage of
time or both. The Borrower shall perform all of its obligations under all
contracts relating to the construction and operation of the Soybean Facility
Improvements. The Borrower hereby collaterally assigns to the Lender Soybean
Facility Plans and all other contracts relating to the construction and
operation of the Soybean Facility Improvements.


24.    Section 4.02 of the Loan Agreement is hereby amended by inserting the
following at the end thereof:


“The Borrower will further permit, and will cooperate with the Lender in
arranging, inspections from time to time of the Soybean Facility Improvements by
the Construction Inspector or other representatives of the Lender. The Borrower
acknowledges that any Construction Inspector Reports, or other reports and
inspections conducted or generated by the Lender or its agents or
representatives, shall be made for the sole benefit of the Lender and not for
the benefit of the Borrower or any third party, and the Lender does not assume
any liability, responsibility or obligation to the Borrower or any third party
by reason of such Construction Inspector Reports, inspections or reports, and
the Borrower may not rely on any such Construction Inspector Reports,
inspections or reports. The costs and expenses of such Construction Inspector
Reports, audits and inspections made by the Lender shall be paid or reimbursed
by the Borrower.”


25.    The Loan Agreement is hereby amended by inserting the following as a new
paragraph at the end of Section 4.07 of the Loan Agreement:


The Borrower shall also diligently construct the Soybean Facility Improvements
in material compliance with applicable Permits, the Soybean Facility Plans, and
all approvals, consents and agreements relating thereto. The Borrower shall, at
its own expense, remedy in a manner satisfactory to the Lender such portions or
aspects of the construction of the Soybean Facility Improvements as the Lender
may reasonably determine are not in compliance (in any material






14


21S995803.3



--------------------------------------------------------------------------------





respect) with such Permits, Soybean Facility Plans, approvals, consents or
agreements, or any applicable laws or regulations. The Borrower will operate the
Project and Soybean Facility Improvements in accordance with the Permits,
approvals, consents, agreements and applicable law. The Borrower will permit the
Lender, Construction Inspector and any other representative of the Lender to
review all Change Orders relating to the Soybean Facility Improvements, to
inspect all work and materials relating to the Soybean Facility Improvements for
which payment is required, to submit progress inspection reports relating to the
Soybean Facility Improvements, and to discuss its affairs, finances and accounts
with any of its officers and with its independent certified public accountants,
all at the expense of the Borrower and at such reasonable times and as often as
the Lender may reasonably request. The Borrower will promptly notify Lender of
any default or imminent default under any material contract relating to the
construction or operation of the Soybean Facility Improvements.


26.    Section 4.09 of the Loan Agreement is hereby deleted in its entirety and
the following is inserted in lieu thereof:


Section 4.09.    Fixed Charge Coverage Ratio/Debt Service Coverage Ratio. For
any reporting period, if Borrower’s Working Capital is less than $25,000,000
after giving effect to all distributions permitted in this Agreement made during
such reporting period, the Borrower must maintain a Fixed Charge Coverage Ratio,
measured at the end of each full applicable fiscal quarter on a rolling four
quarter average basis, of no less than 1.15:1.0. However, for any reporting
period, if Borrower’s Working Capital is equal to or more than $25,000,000 after
giving effect to all distributions permitted in this Agreement made during such
reporting period, the Borrower must maintain a Debt Service Charge Coverage
Ratio, measured at the end of each full applicable fiscal quarter on a rolling
four quarter average basis, of no less than 1.25:1.0 in lieu of the Fixed Charge
Coverage Ratio. The foregoing Fixed Charge Coverage Ratio or Debt Service
Coverage Ratio, as applicable, shall be tested by the Lender quarterly on a
fiscal quarter rolling four quarter average basis.


27.    Section 4.10 of the Loan Agreement is hereby deleted in its entirety and
the following is inserted in lieu thereof:


Section 4.10.    Capital Expenditures. During the Borrower’s 2017 fiscal year,
the Borrower shall not make any expenditures for fixed or capital assets if,
after giving effect thereto, the aggregate of all such expenditures by the
Borrower exceeds $7,000,000 during such 2017 fiscal year and during any fiscal
year thereafter, the Borrower shall not make any expenditures for fixed or
capital assets if, after giving effect thereto, the aggregate of all such
expenditures by the Borrower exceeds $5,000,000 during such fiscal year, in all
cases unless agreed to in advance by the Lender in writing; provided, however,
that the cost of Soybean Facility Improvements shall be excluded from the
calculation of capital expenditures until the Soybean Facility Loan Conversion.










15


21S995803.3



--------------------------------------------------------------------------------







28.    Exhibit D of the Loan Agreement containing the Compliance Certificate
form is hereby deleted in its entirety and the Exhibit D attached to this
Amendment is inserted in lieu thereof.


29.    Section 4.14 of the Loan Agreement entitled “Redemptions; Distributions”
is hereby reinserted into the Loan Agreement at Section 4.14 as follows:


Section 4.14.    Redemptions; Distributions. The Borrower shall not purchase or
acquire units or shares of its outstanding membership interests without the
prior written consent of Lender. Further, the Borrower may not make or pay
without the prior written consent of Lender distributions or dividends to its
members or shareholders if (i) an Event of Default has occurred and is
continuing, or (ii) the Borrower is not in compliance with the financial
covenants contained in Sections 4.08 and 4.09 of this Agreement, both before and
after giving effect to the payment of such distribution or dividend.


30.    Section 6.01(c) of the Loan Agreement is hereby amended by reinserting
Sections 4.09 and 4.14 to such Section 6.01(c).


31.    The Loan Agreement is hereby amended by inserting the following as a new
paragraph at the end of Section 4.18 of the Loan Agreement:


No extra work, materials or equipment shall be ordered or allowed and no change
or amendment shall be made to the contracts relating to the construction of the
Soybean Facility Improvements (all such extra work, equipment or materials and
changes or amendments being referred to in this Agreement as "Change Orders")
without the prior written consent of the Lender, which consent shall not be
unreasonably withheld, except that such consent shall not be required with
respect to individual Change Orders involving a cost of $100,000 or less until
the aggregate cost of Change Orders not required to be consented to by the
Lender exceeds $500,000. Upon Lender’s request, the Borrower will furnish the
Lender with copies of all Change Orders, regardless of amount. In addition,
whenever Borrower or Lender determines that the sum of the undisbursed portion
of the Construction Loan and other funds available to Borrower will not be
sufficient to fully complete the Soybean Facility Improvements in accordance
with the Soybean Facility Plans, whether such deficiency is the result of
changes in the Soybean Facility Plans or otherwise, Borrower will deposit in an
escrow fund to be established with the Lender an amount equal to the amount of
the deficiency as determined by the Lender. Borrower will deposit such funds
within three days after demand by Lender. No further Soybean Facility
Construction Advances will be disbursed until those funds are deposited by
Borrower in the escrow fund. If Borrower can demonstrate to the reasonable
satisfaction of the Lender that the total cost to complete the Soybean Facility
Improvements has decreased or that Borrower has obtained or has available
sufficient funds to again complete the Soybean Facility Improvements in
accordance with the Soybean Facility Plans and Soybean Facility Budget, and
provided no Event of Default has




16


21S995803.3



--------------------------------------------------------------------------------





occurred and is continuing, then the Lender will release such funds contained in
the escrow account which exceed the funds necessary to fully complete
construction of the Soybean Facility Improvements in accordance with the Soybean
Facility Plans.


32.    Section 6.01 of the Loan Agreement is hereby amended by inserting new
subsections (w), (x) and (y) as follows:


(w)    The Borrower fails in any material respect to comply with, keep or
perform any of its obligations, covenants, warranties, agreements or
undertakings under any contract relating to or governing the construction of the
Soybean Facility Improvements, or the Borrower suffers any condition to exist
which would provide a basis for any other party to any such contract to
terminate its obligations thereunder or to declare a default thereunder, and
such failure or conditions continues to exist beyond any applicable grace and/or
notice and cure period; or


(x)    The Soybean Facility Improvements are not completed by the Soybean
Facility Completion Date or the Soybean Facility Loan Conversion fails to occur
on or before the end of the Soybean Facility Construction Period; or


(y)    The Project or Soybean Facility Improvements are materially destroyed by
fire or other casualty and the loss, in the reasonable judgment of the Lender,
is not adequately covered by insurance actually collected or in the process of
collection.    


33.    Section 6.02 of the Loan Agreement is hereby amended by inserting the
following at the end thereof as a new paragraph:


In addition, upon the occurrence of a Default or Event of Default, the Lender
may enter upon the Real Estate along with the Lender’s contractors and their
equipment, if allowed under applicable law, and take possession thereof,
together with the Project and the Soybean Facility Improvements then in the
course of construction, and proceed either in its own name or in the name of the
Borrower, as the attorney-in-fact of the Borrower (which authority is coupled
with an interest and is irrevocable by the Borrower) to complete or cause to be
completed the Soybean Facility Improvements, at the cost and expense of the
Borrower. If the Lender elects to complete or cause to be completed the Soybean
Facility Improvements, it may do so according to the Soybean Facility Plans or
any other plans in Lender’s possession or according to such changes, alterations
or modifications in and to such plans as the Lender may reasonably deem
appropriate; and the Lender may enforce or cancel any contracts let by the
Borrower relating to construction of the Soybean Facility Improvements, and/or
let other contracts which in the Lender’s reasonable judgment, the Lender deems
advisable; and the Borrower shall forthwith turn over and duly assign to the
Lender, as the Lender may from time to time require, contracts not already










17


21S995803.3



--------------------------------------------------------------------------------





assigned to the Lender relating to construction of the Soybean Facility
Improvements, blueprints, shop drawings, bonds, building permits, bills and
statements of accounts pertaining to the Soybean Facility Improvements, whether
paid or not, and any other instruments or records in the possession of Borrower
pertaining to the Soybean Facility Improvements and/or the Project. In addition,
the Lender and its contractors and agents may utilize all or any part of the
labor, materials, equipment, fixtures and articles of personal property
contracted for by the Borrower, whether or not previously incorporated into the
Soybean Facility Improvements or Project, and the Lender may pay, settle or
compromise all bills or claims which may become a Lien against the Real Estate
and/or the Project or Soybean Facility Improvements, or any portion thereof. The
Borrower shall be liable under this Agreement to pay to the Lender, on demand,
any amount or amounts reasonably expended by the Lender in so completing the
Soybean Facility Improvements together with any reasonable costs, charges, or
expenses incident thereto or resulting therefrom (including reasonable
attorneys’ fees and costs), all of which shall be secured by the Loan Documents.
In the event that a proceeding is instituted against the Borrower for recovery
and reimbursement of any moneys expended by the Lender in connection with the
completion of the Soybean Facility Improvements, a statement of such
expenditures, verified by the affidavit of an officer of the Lender, shall be
prima facie evidence of the amounts so expended and of the appropriateness and
advisability of such expenditures; and the burden of proving to the contrary
shall be upon the Borrower. The Lender shall have the right to apply any funds
which it agrees to disburse hereunder to bring about the completion of the
Soybean Facility Improvements or to protect any Collateral or the perfection or
priority thereof, and to pay the costs thereof; and if such money so agreed to
be disbursed is insufficient, in the sole judgment of the Lender, to complete
the Soybean Facility Improvements or protect such Collateral, the Borrower
agrees to promptly deliver and pay to the Lender such sum or sums of money as
the Lender may from time to time demand for the purpose of completing the
Soybean Facility Improvements, protecting the Collateral or of paying any
liability, charge or expense which may have been incurred or assumed by the
Lender under or in performance of this Agreement or any other Loan Document, or
for the purpose of completing the Soybean Facility Improvements or protecting
any Collateral. The Lender may apply the undisbursed amount of the Construction
Loan Commitment to bring about the completion of construction of the Soybean
Facility Improvements, and/or protect any Collateral and to pay the costs
thereof; and if such funds are insufficient, in the sole judgment of the Lender,
to complete construction of the Soybean Facility Improvements or protect any
Collateral, the Borrower agrees to promptly deliver and pay to the Lender such
sum or sums of money as the Lender may from time to time demand for the purpose
of completing construction of the Soybean Facility Improvements, protecting any
Collateral or of paying any liability, charge or expense which may have been
incurred or assumed by the Lender under or in performance of this Agreement, or
for the purpose of completing construction of the Soybean Facility Improvements.
However, it is expressly understood and agreed that in no event shall the Lender
be obligated, or liable in any way to






18


21S995803.3



--------------------------------------------------------------------------------





complete the Soybean Facility Improvements, protect any Collateral or to pay for
the costs of construction thereof.
    
34.    Section 1.01 of the Loan Agreement is hereby amended by inserting the
following definitions, in the appropriate alphabetical order:


“Construction Loan Commitment” means the amount set opposite Lender’s name under
the column entitled “Construction Loan Commitment” on Exhibit A to this
Agreement.


“Construction Note” has the meaning provided in Section 2.03(d) of this
Agreement.


“Debt Service Coverage Ratio” means, for any period, the ratio derived when
comparing (a) EBITDA to (b) Borrower’s scheduled payments of principal and
interest on the Loans during the applicable reporting period.


"Soybean Facility Budget" means the schedule of values and breakdown of hard
costs, soft costs and other costs for construction of the Soybean Facility
Improvements in the Soybean Facility Budget attached to this Agreement as
Schedule 2.02(ii)(1)(A), as the same may be revised from time to time with the
written approval of the Lender.


"Soybean Facility Completion Date" means October 31, 2017, or such other date as
is approved in writing by the Lender.


"Soybean Facility Construction Advance" means an advance on the Construction
Loan pursuant to the applicable terms of this Agreement.


“Soybean Facility Construction Period” means the period from February 28, 2017
to the Soybean Facility Completion Date during which time the Soybean Facility
Improvements will be constructed and Soybean Facility Construction Advances will
be available to Borrower.


"Soybean Facility Construction Schedule" means the schedule for commencement and
completion of the construction of the Soybean Facility Improvements attached to
this Agreement as Schedule 2.02(ii)(2)(A) approved by the Lender as the same may
be revised from time to time with the written approval of the Lender.


“Soybean Facility Disbursing Agreement” means the Disbursing Agreement among the
Lender, Borrower and the Title Company, as amended, restated, supplemented or
otherwise modified from time to time, relating to the disbursement of Soybean
Facility Construction Advances to the Borrower.












19


21S995803.3



--------------------------------------------------------------------------------









"Soybean Facility Improvements" means the construction, equipping and
installation of a soybean receiving and train loading facility on the Real
Estate and related improvements, including but not limited to railroad spurs and
tracks.


“Soybean Facility Loan Conversion” has the meaning given to such term in Section
2.04(e) of this Agreement.


“Soybean Facility Plans” means the final working plans for completion of the
Soybean Facility Improvements set forth in any agreement with any architect
and/or in the Soybean Facility General Contract, including all drawings,
specifications, materials listings, details and manuals thereunder.


“Soybean Facility Term Loan” has the meaning given to such term in Section
2.04(e) of this Agreement.


“Soybean Facility Term Note” has the meaning given to such term in Section
2.04(e) of this Agreement.


“Soybean Facility Term Loan Maturity Date” means the earliest to occur of the
following: (a) February 28, 2023, or (b) such earlier date upon which the
outstanding balance of the Soybean Facility Term Loan becomes due and payable in
full, whether by acceleration or otherwise.


35.    Pursuant to that certain Warranty Deed dated October 28, 2016, Borrower
acquired the real estate described therein (the “Additional Land”) from Melinda
K. Carpenter. In further consideration of the amendments provided for in this
Amendment, Borrower and Lender desire to amend the Mortgage to include the
Additional Land to the definition of Land and Mortgaged Property encumbered by
the Mortgage.


36.    This Amendment shall not be effective until Lender has received each of
the following (each in form and substance acceptable to Lender) or the following
conditions have been satisfied:


(a)
This Amendment, duly executed by Borrower and Lender;



(b)
The Construction Note required in this Amendment above executed and delivered by
Borrower in favor of Lender;



(c)
A Third Amendment of First Amended and Restated Mortgage, Security Agreement,
Assignment of Leases and Rents and Fixture Financing Statement executed and
delivered by Borrower in favor of Lender, which includes the encumbrance of the
Additional Land;



(d)
The Soybean Facility Disbursing Agreement, in form and substance acceptable to
Lender, duly executed and delivered by Borrower, Lender and the Title Company;





20


21S995803.3



--------------------------------------------------------------------------------





(e)
A Secretary’s Certificate and resolutions in form and substance acceptable to
Lender;



(f) A true, complete and accurate copy of the Soybean Facility Plans;


(g) A true, complete and accurate copy of the Soybean Facility Budget and
Soybean Facility Construction Schedule, all in form and substance acceptable to
Lender; and


(h) Such other documents and matters as are reasonably required by Lender.


37.    In consideration of the amendments to the Loan Agreement provided for in
this Amendment, Borrower shall pay to the Lender a fee equal to $20,000. Such
fee will be deemed fully earned and nonrefundable as the closing of this
Amendment. This fee shall compensate Lender for the costs associated with the
origination, structuring, processing, approving and closing of the transactions
contemplated by this Amendment, including, but not limited to, administrative
and general overhead costs, but not including any out-of-pocket or other costs,
fees or expenses for which Borrower has agreed to reimburse Lender or any other
persons pursuant to any other provision of this Amendment or the other Loan
Documents.


38.    Except as modified in this Amendment, all other terms, provisions,
conditions and obligations imposed under the terms of the Loan Agreement and the
other Loan Documents shall remain in full force and effect and are hereby
ratified, affirmed and certified by Borrower and Lender. Borrower hereby
ratifies and affirms the accuracy and completeness of all representations and
warranties contained in the Loan Documents. Borrower represents and warrants to
the Lender that the representations and warranties set forth in the Loan
Agreement, and each of the other Loan Documents, are true and complete on the
date hereof as if made on and as of the date hereof (or, if any such
representation or warranty is expressly stated to have been made as of a
specific date, such representation or warranty shall be true and correct as of
such specific date), and as if each reference in the Loan Agreement to “this
Agreement” included references to this Amendment. Borrower represents, warrants
and confirms to the Lender that no Default or Events of Default is now existing
under the Loan Documents and that no event or condition exists which would
constitute a Default or an Event of Default under the Loan Agreement or any
other Loan Document. Nothing contained in this Amendment either before or after
giving effect thereto, will cause or trigger a Default or an Event of Default
under any Loan Document. To the extent necessary, the Loan Documents are hereby
amended consistent with the amendments provided for in this Amendment.


39.    This Amendment may be executed in any number of counterparts, each of
which when so executed and delivered shall be deemed to be an original and all
of which counterparts, taken together, shall constitute but one and the same
instrument. This












21


21S995803.3



--------------------------------------------------------------------------------





Amendment shall be governed by and construed in accordance with the laws of the
State of Nebraska, exclusive of its choice of laws rules.


40.    The execution, delivery and effectiveness of this Amendment shall not,
except as expressly provided in this Amendment, operate as a waiver of any
right, power or remedy of the Lender under any of the Loan Documents, nor,
except as expressly provided in this Amendment, constitute a waiver or amendment
of any provision of any of the Loan Documents. Upon and after the execution of
this Amendment by each of the parties hereto, each reference in the Loan
Agreement to “this Agreement”, “hereunder”, “hereof” or words or phrases of like
import referring to the Loan Agreement, and each reference in the other Loan
Documents to the “Loan Agreement”, “thereunder”, “thereof” or words or phrases
of like import referring to the Loan Agreement, shall mean and be a reference to
the Loan Agreement as modified by this Amendment. This Amendment and the rights
evidenced by this Amendment shall inure to the benefit of and be binding upon
the successors and permitted assigns of the parties hereto, and shall be
enforceable by any such successors and assigns. Borrower will pay on demand all
costs and expenses incurred by Lender in connection with the preparation,
execution, delivery, filing, and administration of this Amendment (including,
without limitation, legal fees incurred in connection with the preparation of
this Amendment and advising Lender as to its rights, and the cost of any credit
verification reports or field examinations of Borrower's properties or books and
records). Borrower's obligations to Lender under this Section shall survive the
termination of this Amendment or the Loan Agreement and the repayment of
Borrower's Obligations to Lender under the Loan Agreement and other Loan
Documents.








[SIGNATURE PAGE FOLLOWS]










































22


21S995803.3



--------------------------------------------------------------------------------







IN WITNESS WHEREOF, the parties have executed and delivered this Amendment on
the date first written above.


FIRST NATIONAL BANK OF OMAHA, a national banking association


By:    /s/ Amos Alstrom        
Title:    Vice President            


CARDINAL ETHANOL, LLC, an Indiana limited liability company




By:    /s/ William Dartt        
Title:    CFO                










































































23


21S995803.3



--------------------------------------------------------------------------------













Exhibit A


COMMITMENTS




Lender
Revolving Credit Loan Commitment
Declining Revolving Credit Loan Commitment
Term Loan Commitment*
Construction Loan Commitment
First National Bank of Omaha
$15,000,000
$5,000,000.00
$15,000,000
$10,000,000
 
 
 
 
 
 
 
 
 
 







*The Term Loan Commitment represents the original commitment amount of the Term
Loan




















































24


21S995803.3



--------------------------------------------------------------------------------











Exhibit D


COMPLIANCE CERTIFICATE




This Compliance Certificate, dated as of ______________ (the “Certificate”), is
delivered pursuant to Section 4.12(f) of the First Amended and Restated
Construction Loan Agreement, dated as of June 10, 2013 (the “Credit Agreement”),
between Cardinal Ethanol, LLC (the "Borrower") and First National Bank of Omaha
(the "Lender"), as the same may be amended from time to time. Capitalized terms
used but not defined in this Certificate have the meanings given to them in the
Credit Agreement.
The undersigned certifies as follows:


1.    The undersigned is the President, controller or treasurer of the Borrower
and is authorized to execute and deliver this certificate on its behalf.


2.    Attached are the financial statements of the Borrower as of and for the
period and for the fiscal year-to-date ended on __________________ (the "Current
Financials").


3.    The Current Financials have been prepared in accordance with GAAP and
otherwise in accordance with the terms of the Credit Agreement.


4.    Events of Default (check one):


___
The undersigned does not have knowledge of the occurrence of a Default or Event
of Default under the Credit Agreement.



___
The undersigned has knowledge of the occurrence of a Default or Event of Default
under the Credit Agreement and attached hereto is a statement of the facts with
respect thereto.



5.    Financial Covenants:


(a)
Pursuant to Section 4.08 of the Credit Agreement, as of __________, the
Borrower's Working Capital was $____________, which [satisfies] [does not
satisfy] the requirement in such Section that, beginning on ____________, 20__,
and at all times thereafter, the Borrower maintains an excess of current assets
over current liabilities (plus the Maximum Availability at such time) of not
less than $15,000,000.

(b)
Pursuant to Section 4.09 of the Credit Agreement as of the fiscal quarter ending
___________, Borrower’s Working Capital is $__________________, and the [Fixed
Charge Coverage



25


21S995803.3



--------------------------------------------------------------------------------





Ratio/Debt Service Coverage Ratio], for the fiscal quarter then ended, was ___
to 1, which [satisfies] [does not satisfy] the requirement in such Section that
such ratio not exceed 1.15 to 1 if the Fixed Charge Coverage Ratio is applicable
and 1.25 to 1 if the Debt Service Coverage Ratio is applicable.
(c)
Pursuant to Section 4.10 of the Credit Agreement, for the fiscal year-to-date
period ending _________, the Borrower has made capital expenditures in an
aggregate amount of $________, which [satisfies] [does not satisfy] the
requirement in such Section that the Borrower not make any expenditures for
fixed or capital assets if, after giving effect thereto, the aggregate of all
such expenditures by the Borrower exceeds $7,000,000 during the Borrower’s 2017
fiscal year and $5,000,000 during any fiscal year thereafter.

(d)
Pursuant to Section 4.13 of the Credit Agreement the Borrower is restricted from
incurring any Debt other than the Permitted Debt. Subsection (e) of the
definition of Permitted Debt permits Debt for Borrowed Money in an aggregate
principal amount outstanding at any time not to exceed $250,000. The Borrower
has Debt for Borrowed Money under Subsection (e) of the definition of Permitted
Debt outstanding in the sum of $____________ which is [in compliance with] [is
not in compliance with] such Subsection as of the fiscal quarter ending
___________.

6.    Attached hereto are all relevant facts in reasonable detail to evidence,
and the computations of the financial covenants referred to above. These
computations were made in accordance with GAAP applied on a basis consistent
with the accounting principles reflected in the annual financial statements
delivered to the Lender dated as of ______________.


7.    Borrower [is in compliance with] [is not in compliance with] Borrower's
Risk Management Policy approved by the Lender. [If not in compliance, add:
Attached hereto is a statement of the facts with respect to Borrower's
noncompliance with such Risk Management Policy and the plans Borrower has
developed to rectify such noncompliance.]


8.    This Certificate may be conclusively relied upon by the Lender. This
Certificate may be validly executed and delivered by fax or other electronic
means, and by use of multiple counterpart signature pages.


[signature page(s) to follow]




















26


21S995803.3



--------------------------------------------------------------------------------







IN WITNESS WHEREOF, the undersigned has executed and delivered this Certificate
as of the date first written above.


    
CARDINAL ETHANOL, LLC






By: ________________________________
Name:
Title:
























































































27


21S995803.3

